 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.27
EXECUTION COPY
 
WARRANT PURCHASE AGREEMENT
between
DYNAVAX TECHNOLOGIES CORPORATION
and
SYMPHONY DYNAMO HOLDINGS, LLC
 
Dated as of April 18, 2006
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
 
       
ARTICLE II PURCHASE AND SALE OF WARRANT
    1  
 
       
Section 2.01 Authorization to Issue Warrant
    1  
Section 2.02 Purchase and Sale of Warrant
    2  
Section 2.03 Warrant Date
    2  
 
       
ARTICLE III CONDITIONS OF PURCHASE
    2  
 
       
Section 3.01 Conditions Precedent to Each Party’s Obligations
    2  
Section 3.02 Conditions Precedent to Holdings’ Obligations
    3  
Section 3.03 Conditions Precedent to Dynavax’s Obligations
    4  
 
       
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    5  
 
       
Section 4.01 Representations, Warranties and Covenants of Holdings
    5  
Section 4.02 Representations, Warranties and Covenants of Dynavax
    7  
 
       
ARTICLE V INDEMNITY
    9  
 
       
Section 5.01 Indemnification
    9  
Section 5.02 Notice of Claims
    10  
Section 5.03 Defense of Proceedings
    10  
Section 5.04 Settlement
    11  
 
       
ARTICLE VI TRANSFER RESTRICTIONS
    12  
 
       
Section 6.01 Transfer Restrictions
    12  
Section 6.02 Legends
    12  
Section 6.03 Warrant Legend Removal
    13  
Section 6.04 Improper Transfer
    13  
Section 6.05 Limits on Daily Disposition
    13  
 
       
ARTICLE VII MISCELLANEOUS
    14  
 
       
Section 7.01 Notice of Material Event
    14  
Section 7.02 Notices
    14  
Section 7.03 Governing Law; Consent to Jurisdiction and Service of Process
    15  
Section 7.04 Waiver of Jury Trial
    16  
Section 7.05 Entire Agreement
    16  
Section 7.06 Amendment and Waivers
    16  
Section 7.07 Counterparts
    16  
Section 7.08 Assignment and Successors
    16  
 
       
Annex A    Certain Definitions
       
 
       
Exhibit A    Form of opinion of Cooley Godward LLP
       
Exhibit B   Form of Warrant
       
Exhibit C   Warrant Conversion Example
       

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



WARRANT PURCHASE AGREEMENT
          This WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated as of
April 18, 2006, by and between Dynavax Technologies Corporation, a Delaware
corporation (“Dynavax”), and SYMPHONY DYNAMO HOLDINGS LLC, a Delaware limited
liability company (together with its permitted successors, assigns and
transferees, “Holdings”).
          WHEREAS, contemporaneously with the execution of this Agreement,
Holdings, Dynavax, and Symphony Dynamo, Inc., a Delaware corporation (“Symphony
Dynamo”) are entering into a Purchase Option Agreement (the “Purchase Option
Agreement”) pursuant to which, among other things, Holdings is granting to
Dynavax an option to purchase all of the equity securities of Symphony Dynamo
(the “Symphony Dynamo Equity Securities”) owned, or hereafter acquired, by
Holdings on the terms set forth in the Purchase Option Agreement (the “Purchase
Option”); and
          WHEREAS, in consideration for Holdings’ grant of the Purchase Option
to Dynavax, Dynavax desires to issue and sell to Holdings the Warrant described
herein on the terms hereof;
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (the “Parties”) agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. Capitalized terms used but not defined
herein are used as defined in Annex A hereto.
ARTICLE II
PURCHASE AND SALE OF WARRANT
          Section 2.01 Authorization to Issue Warrant. Dynavax has authorized
the issuance of a warrant (the “Warrant”, and together with any replacement
warrants subsequently issued by Dynavax, the “Warrants”) representing the right
to purchase 2,000,000 shares of Dynavax’s common stock (“Dynavax Common Stock”),
par value $0.001 per share, at an exercise price per share of $7.32 (an amount
equal to 125% of the average closing price per share of Dynavax Common Stock, as
reported by the NASDAQ National Market, or other national exchange that is the
primary exchange on which Dynavax Common Stock is listed, over a continuous
period of sixty (60) trading days immediately preceding the second trading day
prior to the Closing Date (such shares, the “Warrant Shares”); provided, however
that, if (a) [ * ], or (b) any Warrant shall remain outstanding following the
termination or unexercised expiration of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



the Purchase Option, then the exercise price of all then outstanding and
unexercised Warrants shall be reduced to an exercise price per share of $5.86
(an amount equal to 100% of the average closing price per share of Dynavax
Common Stock, as reported by the NASDAQ National Market, or other national
exchange that is the primary exchange on which Dynavax Common Stock is listed,
over a continuous period of sixty (60) trading days immediately preceding the
second trading day prior to the Warrant Date (as defined herein)). The Warrant
shall have a term of five (5) years and shall be evidenced by certificates
issued pursuant to this Agreement in the form set forth in Exhibit B hereto,
with such appropriate insertions, omissions, substitutions, and other variations
as are required or permitted by this Agreement.
          Section 2.02 Purchase and Sale of Warrant. Dynavax hereby agrees to
issue to Holdings, and Holdings hereby agrees to acquire from Dynavax, the
Warrant on the Closing Date (hereinafter, the “Warrant Date”), subject to the
fulfillment of the conditions precedent described in Article III below. The
Warrant will be issued to Holdings as consideration for the execution and
delivery by Holdings of the Purchase Option Agreement.
          Section 2.03 Warrant Date. Subject to the terms and conditions of this
Agreement, the sale and purchase of the Warrant contemplated by this Agreement
shall take place at a closing on the Warrant Date (the “Warrant Closing”) to be
held at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York,
New York 10022, at 11:00 A.M., Eastern Time, following the satisfaction or
waiver of all other conditions to the obligations of the Parties set forth in
Sections 2.02 hereof, or at such other place or at such other time or such other
date as Holdings and Dynavax shall mutually agree upon in writing.
ARTICLE III
CONDITIONS OF PURCHASE
          Section 3.01 Conditions Precedent to Each Party’s Obligations. The
respective obligations of Dynavax and Holdings to effect the transactions
contemplated hereby shall be subject to the satisfaction of the conditions
precedent contained in this Section 3.01 or the waiver thereof in writing by
Holdings and Dynavax prior to or on the Warrant Date.
          (a) Approvals. All Governmental Approvals imposed by any Governmental
Authority in connection with the transactions contemplated by this Agreement and
the other Operative Documents required to be in effect prior to or on the
Warrant Date shall be in effect, the failure of which to be in effect would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on either of the Parties.
          (b) Litigation. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any law or
Governmental Order (whether temporary, preliminary or permanent) that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or in the other Operative Documents.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

2



--------------------------------------------------------------------------------



 



          Section 3.02 Conditions Precedent to Holdings’ Obligations. The
obligation of Holdings to effect the transactions contemplated hereby shall be
subject to the satisfaction of the further conditions precedent contained in
this Section 3.02, or the waiver thereof in writing by Holdings, prior to or on
the Warrant Date.
          (a) Authorization, Execution and Delivery of Documents. This Agreement
and each of the other Operative Documents (including all schedules, annexes and
exhibits thereto) required to be entered into on or prior to the Warrant Date
shall have been duly authorized, executed and delivered by each of the parties
thereto (other than Holdings) and shall be in full force and effect.
          (b) Issuance of the Warrant. All actions required by any applicable
law, or necessary in the reasonable opinion of Holdings, to issue the Warrant
shall have been duly taken by Dynavax (or provisions therefor shall have been
made), including, without limitation, the making of all registrations and
filings required to be made prior to or on the Warrant Date, and all necessary
consents shall have been received.
          (c) Performance of Obligations by Dynavax; Representations and
Warranties. Dynavax shall have performed in all material respects and complied
in all material respects with all agreements and conditions contained in this
Agreement and the other Operative Documents that are required to be performed or
complied with by it prior to or on the Warrant Date. Dynavax’s representations
and warranties set forth in Section 4.02 of this Agreement shall be true and
correct in all respects as of the Warrant Date with the same effect as though
such representations and warranties were made on and as of the Warrant Date (or
if stated to have been made as of an earlier date, as of such date).
          (d) Opinion of Counsel. Holdings shall have received an opinion letter
from Cooley Godward LLP, counsel for Dynavax, substantially in the form attached
hereto as Exhibit A.
          (e) Warrant Date Certificate. At the Warrant Closing for the Warrant,
Holdings shall have received a certificate from Dynavax executed by its Chief
Financial Officer or other duly authorized executive officer, dated as of the
Warrant Date, in form and substance reasonably satisfactory to Holdings,
certifying:
     (i) (A) that the Operative Documents to which Dynavax is a party have been
duly authorized, executed and delivered by Dynavax, and are in full force and
effect, and (B) that Dynavax has satisfied all conditions precedent contained in
the Operative Documents to which it is a party required to be satisfied by it on
or prior to the Warrant Date; and
     (ii) as to (A) the accuracy and completeness of the contents of Dynavax’s
charter documents, (B) the resolutions of Dynavax’s board of directors, duly
authorizing Dynavax’s execution, delivery and performance of each Operative
Document to which it is or is to be a party and each other document required to
be executed and delivered by it in accordance with the provisions hereof or
thereof, and (C) the incumbency and signature of Dynavax’s representatives
authorized to execute and deliver documents on
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

3



--------------------------------------------------------------------------------



 



its behalf in connection with the obligations contemplated hereby and by the
other Operative Documents.
          (f) Further Documents, Certificates, Etc. Holdings shall have received
such other documents, certificates or opinions as Holdings may reasonably
request in connection with the consummation of the transactions contemplated by
this Agreement.
          (g) No Events of Default. No breach, default, event of default or
other similar event by Dynavax, and no event which with the giving of notice,
the passage of time, or both, would constitute any of the foregoing, under any
Operative Document or any other material contract or agreement to which Dynavax
is a party, shall have occurred and be continuing, and no condition shall exist
that constitutes, or with the giving of notice, the passage of time, or both,
would constitute such default, event of default or other similar event.
          (h) No Violation. The transactions contemplated hereby shall comply
with all applicable law in effect as of the Warrant Date, and no party (other
than Holdings) to such transactions shall be in violation of any such applicable
law. Holdings shall not be subject to any penalty or liability pursuant to any
violation of applicable law in effect as of such Warrant Date by virtue of the
transactions contemplated hereby and by each of the other Operative Documents.
          (i) Change in Law. There shall have been no change in any law, rule or
regulation or the interpretation thereof (including any law, rule or regulation
relating to taxes) that prohibits or prevents the consummation of this Agreement
or any of the transactions contemplated hereby (including the sale and purchase
of the Warrant) or by the Operative Documents or that results in any material
increase in taxes payable by Holdings or Investors.
          (j) Other Conditions Precedent. Dynavax shall have satisfied and
complied with all applicable conditions precedent set forth in each other
Operative Document to which Dynavax is a party required to be satisfied and
complied with prior to or on the Warrant Date.
          Section 3.03 Conditions Precedent to Dynavax’s Obligations. The
obligation of Dynavax to effect the transactions contemplated hereby shall be
subject to the satisfaction of the further conditions precedent contained in
this Section 3.03, or the waiver thereof in writing by Dynavax, prior to or on
the Warrant Date.
          (a) Authorization, Execution and Delivery of Documents. This Agreement
and each of the other Operative Documents (including all schedules and exhibits
thereto) required to be entered into on or prior to the Warrant Date shall have
been duly authorized, executed and delivered by each of the parties thereto
(other than Dynavax) and shall be in full force and effect.
          (b) Performance of Obligations by Holdings; Representations and
Warranties.
     (i) As of the Warrant Date, Holdings shall have performed in all material
respects and complied in all material respects with all agreements and
conditions contained in this Agreement and the other Operative Documents
required to be performed or complied with by it prior to or at the Warrant Date.
Each of Holdings’ representations and warranties set forth in Section 4.01 of
this Agreement shall be true and correct in all
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

4



--------------------------------------------------------------------------------



 



respects as of the Warrant Date with the same effect as though such
representations and warranties were made on and as of the Warrant Date (or if
stated to have been made as of an earlier date, as of such date).
     (ii) [ * ].
     (iii) No breach, default, event of default or other similar event by
Holdings, and no event which with the giving of notice, the passage of time, or
both, would constitute any of the foregoing, under any Operative Document or any
other material contract or agreement to which Holdings is a party, shall have
occurred and be continuing, and no condition shall exist that constitutes, or
with the giving of notice, the passage of time, or both, would constitute such
default, event of default or other similar event.
     (iv) The transactions contemplated hereby shall comply in all material
respects with all applicable law in effect as of the Warrant Date, and no party
(other than Dynavax) to such transactions shall be in material violation of any
such applicable law. Dynavax shall not be subject to any penalty or liability
pursuant to any violation of applicable law in effect as of such Warrant Date by
virtue of the transactions contemplated hereby and by each of the other
Operative Documents, the failure to comply with which would, either individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the Programs.
     (v) Holdings shall have satisfied and complied with all applicable
conditions precedent set forth in each other Operative Document to which
Holdings is a party required to be satisfied and complied with prior to or on
the Warrant Date.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Section 4.01 Representations, Warranties and Covenants of Holdings.
          (a) Holdings hereby represents and warrants to Dynavax that:
     (i) Organization. Holdings is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware.
     (ii) Authority and Validity. Holdings has all requisite limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance by Holdings of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action required on the part of Holdings, and no
other proceedings on the part of Holdings are necessary to authorize this
Agreement or for Holdings to perform its obligations
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

5



--------------------------------------------------------------------------------



 



under this Agreement. This Agreement constitutes the lawful, valid and legally
binding obligation of Holdings, enforceable in accordance with its terms, except
as the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     (iii) No Violation or Conflict. The execution, delivery and performance of
this Agreement and the transactions contemplated hereby do not (A) violate,
conflict with or result in the breach of any provision of the Organizational
Documents of Holdings, (B) conflict with or violate any law or Governmental
Order applicable to Holdings or any of its assets, properties or businesses, or
(C) conflict with, result in any breach of, constitute a default (or event that
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of Holdings,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Holdings is a party except, in the case of clauses (B) and (C), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Holdings.
     (iv) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by Holdings do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings.
     (v) Litigation. There are no actions by or against Holdings pending before
any Governmental Authority or, to the knowledge of Holdings, threatened to be
brought by or before any Governmental Authority, that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Holdings. There are no pending or, to the knowledge of Holdings, threatened
actions to which Holdings is a party (or threatened to be named as a party) to
set aside, restrain, enjoin or prevent the execution, delivery or performance of
this Agreement or the Operative Documents or the consummation of the
transactions contemplated hereby or thereby by any party hereto or thereto.
Holdings is not subject to any Governmental Order (nor, to the knowledge of
Holdings, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Holdings.
     (vi) Accredited Investor.
    (A) Holdings is and will remain at all relevant times an “Accredited
Investor”.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

6



--------------------------------------------------------------------------------



 



     (B) Holdings has relied completely on the advice of, or has consulted with
or has had the opportunity to consult with, its own personal tax, investment,
legal or other advisors and has not relied on Dynavax or any of its Affiliates
for advice. Holdings has reviewed the Investment Overview and is aware of the
risks disclosed therein. Holdings acknowledges that it has had a reasonable
opportunity to conduct its own due diligence with respect to the Products, the
Programs, Symphony Dynamo, Dynavax and the transactions contemplated by the
Operative Documents.
     (C) Holdings has been advised and understands that the offer and sale of
the Warrant and the Warrant Shares have not been registered under the Securities
Act. Holdings is able to bear the economic risk of such investment for an
indefinite period and to afford a complete loss thereof.
     (D) Holdings is acquiring the Warrant and the Warrant Shares solely for
Holdings’ own account for investment purposes as a principal and not with a view
to the resale of all or any part thereof; provided, that Holdings may transfer
all or part of its interest in the Warrant as set forth in Section 6.01 hereof.
Holdings agrees that the Warrant (and any interest therein) and the Warrant
Shares may not be resold (1) without registration thereof under the Securities
Act (unless an exemption from such registration is available), or (2) in
violation of any law. Holdings is not and will not be an underwriter within the
meaning of Section 2(11) of the Securities Act with respect to the Warrant or
the Warrant Shares.
     (E) No person or entity acting on behalf of, or under the authority of,
Holdings is or will be entitled to any broker’s, finder’s, or similar fees or
commission payable by Dynavax or any of its Affiliates.
     (F) Holdings acknowledges and agrees to treat the Warrant for federal,
state and local income tax purposes as option premium paid in return for the
grant and maintenance of the Purchase Option.
          Section 4.02 Representations, Warranties and Covenants of Dynavax.
          (a) Dynavax hereby represents and warrants to Holdings that:
     (i) Organization. Dynavax is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.
     (ii) Authority and Validity. Dynavax has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by Dynavax of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action required on the part of Dynavax, and no other proceedings on
the part of Dynavax are necessary to authorize this Agreement or for Dynavax to
perform its obligations under
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

7



--------------------------------------------------------------------------------



 



this Agreement. This Agreement constitutes the lawful, valid and legally binding
obligation of Dynavax, enforceable in accordance with its terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     (iii) No Violation or Conflict. The execution, delivery and performance of
this Agreement and the transactions contemplated hereby do not (A) violate,
conflict with or result in the breach of any provision of the Organizational
Documents of Dynavax, (B) conflict with or violate any law or Governmental Order
applicable to Dynavax or any of its assets, properties or businesses, or
(C) conflict with, result in any breach of, constitute a default (or event that
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of Dynavax,
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Dynavax is a party except, in the case of clauses (B) and (C), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Dynavax.
     (iv) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by Dynavax do not, and the consummation of the
transactions contemplated hereby do not and will not, require any Governmental
Approval which has not already been obtained, effected or provided, except with
respect to which the failure to so obtain, effect or provide would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Dynavax.
     (v) Litigation. There are no actions by or against Dynavax pending before
any Governmental Authority or, to the knowledge of Dynavax, threatened to be
brought by or before any Governmental Authority, that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
Dynavax. There are no pending or, to the knowledge of Dynavax, threatened
actions, to which Dynavax is a party (or is threatened to be named as a party)
to set aside, restrain, enjoin or prevent the execution, delivery or performance
of this Agreement or the Operative Documents or the consummation of the
transactions contemplated hereby or thereby by any party hereto or thereto.
Dynavax is not subject to any Governmental Order (nor, to the knowledge of
Dynavax, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Dynavax.
     (vi) Private Placement. Assuming the accuracy of Holdings’ representations
and warranties set forth in Section 4.01, (i) the purchase and sale of the
Warrant is exempt from the registration requirements of the Securities Act, and
(ii) no other offering of Dynavax Common Stock by Dynavax will be integrated
with the offering of the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

8



--------------------------------------------------------------------------------



 



Warrant or the Warrant Shares. Neither Dynavax nor any Person acting on its
behalf has or will offer the Warrant or the Warrant Shares by any form of
general solicitation or general advertising and all filings required under
Rule 503 of the Securities Act will be made in a timely manner.
          (b) Dynavax covenants and agrees with Holdings that, so long as any
Warrant is outstanding (including as such Warrants may be reissued pursuant to
transfer in accordance with Section 6.01 hereof), Dynavax shall take all action
necessary to reserve and keep available out of its authorized and unissued
Dynavax Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Dynavax Common Stock issuable upon
exercise of the Warrant. Upon exercise in accordance with the Warrant, the
Dynavax Common Stock delivered thereby will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of the Dynavax Common Stock.
          (c) Dynavax acknowledges and agrees to treat the Warrant for federal,
state and local income tax purposes as option premium paid in return for the
grant of the Purchase Option.
ARTICLE V
INDEMNITY
          Section 5.01 Indemnification. To the greatest extent permitted by
applicable law, Dynavax shall indemnify and hold harmless Holdings, and Holdings
shall indemnify and hold harmless Dynavax, and each of their respective
Affiliates, officers, directors, employees, agents, partners, members,
successors, assigns, representatives of, and each Person, if any (including any
officers, directors, employees, agents, partners, members of such Person) who
controls, Holdings and Dynavax, as applicable, within the meaning of the
Securities Act or the Exchange Act, (each, an “Indemnified Party”), from and
against any and all actions, causes of action, suits, claims, losses, costs,
interest, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (hereinafter, a “Loss”), incurred by any
Indemnified Party as a result of, or arising out of, or relating to: (i) in the
case of Dynavax being the Indemnifying Party, (A) any breach of any
representation or warranty made by Dynavax herein or in any certificate,
instrument or document delivered in connection and contemporaneously herewith,
(B) any breach of any covenant, agreement or obligation of Dynavax contained
herein or in any certificate, instrument or document delivered hereunder, or
(C) any untrue statement of a material fact about Dynavax contained in the
reports filed by Dynavax with the SEC, or the omission therefrom of a material
fact about Dynavax required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, to the extent that such reports are attached to the
Investment Overview; provided, that the information contained in a later filed
report filed prior to the date of this Agreement shall be deemed to update any
related information contained in a previously filed report (the items set forth
herein in clauses (A), (B) and (C) being hereinafter referred to as the
“Holdings Claims”),
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

9



--------------------------------------------------------------------------------



 



and (ii) in the case of Holdings being the Indemnifying Party, (x) any breach of
any representation or warranty made by Holdings herein or in any certificate,
instrument or document delivered in connection and contemporaneously herewith,
(y) any breach of any covenant, agreement or obligation of Holdings contained
herein or in any certificate, instrument or document delivered hereunder, or
(z) any untrue statement or alleged untrue statement of a material fact about
Holdings contained in the Investment Overview or the omission or alleged
omission therefrom of a material fact about Holdings required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, (the items set forth
herein in clauses (x), (y) and (z) being hereinafter referred to as the “Dynavax
Claims”). To the extent that the foregoing undertaking by Dynavax, Holdings may
be unenforceable for any reason, such Party shall make the maximum contribution
to the payment and satisfaction of any Loss that is permissible under applicable
law.
          Section 5.02 Notice of Claims. Any Indemnified Party that proposes to
assert a right to be indemnified under this Article V shall notify Dynavax or
Holdings, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Article V, or the incurrence or realization of any Loss in
respect of which a claim is to be made under this Article V, of the commencement
of such Indemnified Proceeding or of such incurrence or realization, enclosing a
copy of all relevant documents, including all papers served and claims made, but
the omission to so notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (x) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this Article V or otherwise, except, as to such Indemnifying Party’s
liability under this Article V, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (y) any other
indemnitor from liability that it may have to any Indemnified Party under the
Operative Documents.
          Section 5.03 Defense of Proceedings. In case any Indemnified
Proceeding shall be brought against any Indemnified Party, it shall notify the
applicable Indemnifying Party of the commencement thereof as provided in
Section 5.02, and such Indemnifying Party shall be entitled to participate in,
and provided such Indemnified Proceeding involves a claim solely for money
damages and does not seek an injunction or other equitable relief against the
Indemnified Party and is not a criminal or regulatory action, to assume the
defense of, such Indemnified Proceeding with counsel reasonably satisfactory to
such Indemnified Party. After notice from such Indemnifying Party to such
Indemnified Party of such Indemnifying Party’s election to so assume the defense
thereof and the failure by such Indemnified Party to object to such counsel
within ten (10) Business Days following its receipt of such notice, such
Indemnifying Party shall not be liable to such Indemnified Party for legal or
other expenses related to such Indemnified Proceedings incurred after such
notice of election to assume such defense except as provided below and except
for the reasonable costs of investigating, monitoring or cooperating in such
defense subsequently incurred by such Indemnified Party reasonably necessary in
connection with the defense thereof. Such Indemnified Party shall have the right
to employ its counsel in any such Indemnified Proceeding, but the reasonable
fees and expenses of such counsel shall be at the expense of such Indemnified
Party unless:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

10



--------------------------------------------------------------------------------



 



     (i) the employment of counsel by such Indemnified Party at the expense of
the applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;
     (ii) such Indemnified Party shall have reasonably concluded in its good
faith (which conclusion shall be determinative unless a court determines that
such conclusion was not reached reasonably and in good faith) that there is or
may be a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);
     (iii) the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (provided, however, that this clause (iii) shall not be deemed to
constitute a waiver of any conflict of interest that may arise with respect to
any such counsel); or
     (iv) any counsel employed by the applicable Indemnifying Party shall fail
to timely commence or diligently conduct the defense of such Indemnified
Proceeding and such failure has materially prejudiced (or, in the reasonable
judgment of the Indemnified Party, is in danger of materially prejudicing) the
outcome of such Indemnified Proceeding;
          in each of which cases the reasonable fees and expenses of counsel for
such Indemnified Party shall be at the expense of such Indemnifying Party. Only
one counsel shall be retained by all Indemnified Parties with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Party reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Party
and one or more other Indemnified Parties in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes or action available to
such Indemnified Party.
          Section 5.04 Settlement. Without the prior written consent of such
Indemnified Party, such Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment in, any pending or threatened Indemnified
Proceeding, unless such settlement, compromise, consent or related judgment
(i) includes an unconditional release of such Indemnified Party from all
liability for Losses arising out of such claim, action, investigation, suit or
other legal proceeding, (ii) provides for the payment of money damages as the
sole relief for the claimant (whether at law or in equity), (iii) involves no
finding or admission of any violation of law or the rights of any Person by the
Indemnified Party, and (iv) is not in the nature of a criminal or regulatory
action. No Indemnified Party shall settle or compromise, or consent to the entry
of any judgment in, any pending or threatened Indemnified
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

11



--------------------------------------------------------------------------------



 



Proceeding in respect of which any payment would result hereunder or under the
Operative Documents without the prior written consent of the Indemnifying Party,
such consent not to be unreasonably conditioned, withheld or delayed.
ARTICLE VI
TRANSFER RESTRICTIONS
          Section 6.01 Transfer Restrictions. Holdings agrees (and agrees to
cause all of its members and any subsequent transferees thereof to so agree)
that (i) it will not, directly or indirectly, offer, sell, assign, transfer,
grant or sell a participation in, pledge or otherwise dispose of the Warrant or
Warrant Shares (or solicit any offers to buy or otherwise acquire, or take a
pledge of, any Warrant) unless such Warrant or Warrant Shares are registered
and/or qualified under the Securities Act and applicable state securities laws,
or unless an exemption from the registration or qualification requirements is
otherwise available; provided, that Holdings may transfer the Warrant (or part
of its interest therein) or Warrant Shares to Investors, RRD and each Symphony
Fund, and Investors (but not any other member of Holdings) may further
distribute Warrants or Warrant Shares to its respective members; (ii) (A) no
transfer of such Warrant, or (B) with respect to a private placement of the
Warrant Shares, no transfer of such Warrant Shares shall be effective or
recognized unless the transferor and the transferee make the representations and
agreements contained herein and furnish to Dynavax such certifications and other
information as Dynavax may reasonably request to confirm that any proposed
transfer complies with the restrictions set forth herein and any applicable
laws; and (iii) (x) Warrants may only be transferred in minimum denominations
representing the right to purchase at least 50,000 Warrant Shares, and (y) prior
to the registration of Warrant Shares as contemplated in the Registration Rights
Agreement, the Warrant Shares may only be transferred in minimum denominations
of at least 50,000 Warrant Shares; provided, however, that in the event that any
holder of a Warrant or Warrant Shares holds a Warrant representing the right to
purchase less than 50,000 Warrant Shares, or holds less than 50,000 Warrant
Shares, as the case may be, such holder shall be entitled to exercise all, but
not less than all, of the full amount of such Warrant and sell all, but not less
than all, such Warrant Shares delivered to it in connection therewith,
notwithstanding the fact that the number of such Warrant Shares is less than
50,000; provided, further, that Holdings agrees (and agrees to cause its members
and any subsequent transferees thereof to so agree), that with respect to a
Warrant, such holder of a Warrant will not sell or otherwise transfer any
Warrant, except in private placements to Accredited Investors.
          Section 6.02 Legends.
          (a) Holdings acknowledges and agrees that Dynavax shall affix to each
certificate evidencing an outstanding Warrant (and any certificates issued upon
the transfer of the Warrant) a legend in substantially the following form (a
“Warrant Legend”):
“NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

12



--------------------------------------------------------------------------------



 



AND THE SAME HAVE BEEN (OR WILL BE, WITH RESPECT TO THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF) ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER THIS WARRANT NOR THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF APRIL 18,
2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.”
          Section 6.03 Warrant Legend Removal. If the certificates representing
such Warrant include a Warrant Legend (as set forth in Section 6.02 hereof),
Dynavax shall, upon a request from Holdings, or a member or subsequent
transferee thereof, as soon as practicable but in no event more than thirty
(30) days after receiving such request, remove or cause to be removed (i) if
such Warrant ceases to be restricted securities, the securities law portion of
the Warrant Legend and/or (ii) in the event of a sale of such Warrant in
compliance with the transfer restrictions, the transfer restriction portion of
the Warrant Legend, from such certificates representing such Warrant as
Holdings, or such member or transferee, shall designate, in accordance with the
terms hereof and, if applicable, in accordance with the terms of the applicable
Warrant.
          Section 6.04 Improper Transfer. Any attempt to sell, assign, transfer,
grant or sell a participation in, pledge or otherwise dispose of any Warrant or
any Warrant Shares, not in compliance with this Agreement shall be null and void
and Dynavax shall give no effect to such attempted sale, assignment, transfer,
grant, sale of a participation, pledge or other disposition.
          Section 6.05 Limits on Daily Disposition. Holdings and its Affiliates
each agree that, in the event that any holder of a Warrant exercises the Warrant
and determines to dispose of its Warrant Shares on the market, Holdings (and its
Affiliates) or the transferee of Holdings of those Warrant Shares will not sell
or otherwise dispose in any single day of Warrant Shares totaling in excess of
35,000 shares in the aggregate (as reported on the NASDAQ national market or
such other national exchange representing the primary exchange on which Dynavax
Common Stock is listed); provided, however, that Holdings (and its Affiliates)
and any transferees may sell or otherwise dispose of their Warrant Shares
without regard to the share limitations hereunder in a private placement to
accredited investors; and provided further, that
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

13



--------------------------------------------------------------------------------



 



any holder of Warrant Shares holding less than 35,000 shares shall not be
subject to the restrictions set forth in this Section 6.05. Holdings and its
Affiliates shall notify any transferee of a Warrant or Warrant Shares of the
terms of this Section 6.05, but shall in no event be responsible for monitoring
the disposition of the Warrant Shares by any transferee.
ARTICLE VII
MISCELLANEOUS
          Section 7.01 Notice of Material Event. Each Party agrees that, upon it
receiving knowledge of a material event or development with respect to any of
the transactions contemplated hereby that, to the knowledge of its executive
officers, is not known to the other Parties, such Party shall notify the other
Parties in writing within three (3) Business Days of the receipt of such
knowledge by any executive officer of such Party; provided, that the failure to
provide such notice shall not impair or otherwise be deemed a waiver of any
rights any Party may have arising from such material event or development, and
that notice under this Section 7.01 shall not in itself constitute notice of any
breach of any of the Operative Documents.
          Section 7.02 Notices. Any notice, request, demand, waiver, consent,
approval, or other communication which is required or permitted to be given to
any Party hereto shall be in writing and shall be deemed given only if delivered
to the Party personally or sent to the Party by facsimile transmission (promptly
followed by a hard-copy delivered in accordance with this Section 7.02), by next
Business Day delivery by a nationally recognized courier service, or by
registered or certified mail (return receipt requested), with postage and
registration or certification fees thereon prepaid, addressed to the Party at
its address set forth below:
          Dynavax:
Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Attn: Deborah Smeltzer, VP, Operations & CFO
Facsimile: (510) 848-1327
          Holdings:
Symphony Dynamo Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20850
Attn: Joseph P. Clancy
Facsimile: (301) 762-6154
          with a copy to:
Symphony Capital Partners, L.P.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

14



--------------------------------------------------------------------------------



 



875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
          and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
          Section 7.03 Governing Law; Consent to Jurisdiction and Service of
Process.
          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York; except to the extent that this
Agreement pertains to the internal governance of Dynavax, and to such extent
this Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.
          (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court and any Delaware State court or federal court of the United
States of America sitting in The City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the Parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the Parties agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Party may otherwise
have to bring any action or proceeding relating to this Agreement.
          (c) Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court, or any Delaware State or federal court. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each of the parties hereby consent to service of process by mail.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

15



--------------------------------------------------------------------------------



 



          Section 7.04 Waiver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
          Section 7.05 Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments here) constitutes the entire agreement
between the Parties with respect to the matters covered hereby and supersedes
all prior agreements and understandings with respect to such matters between the
Parties.
          Section 7.06 Amendment and Waivers. The terms of this Agreement shall
not be waived, altered, modified, amended or supplemented in any manner
whatsoever except by a written instrument signed by each of the Parties. Any
Party may waive, solely with respect to itself, any one or more of its rights
hereunder without the consent of any other Party hereto; provided, that no such
waiver shall be effective unless set forth in a written instrument executed by
the Party hereto against whom such waiver is to be effective.
          Section 7.07 Counterparts. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed an original but
all of which taken together shall constitute one and the same Agreement.
          Section 7.08 Assignment and Successors. Neither Dynavax nor Holdings
may assign, delegate, transfer, sell or otherwise dispose of (collectively,
“Transfer”), in whole or in part, any or all of its rights or obligations
hereunder to any Person (a “Transferee”) without the prior written approval of
the other Party; provided, however, that Dynavax, without the prior approval of
the other Party, acting in accordance with Article 14 of the Amended and
Restated Research and Development Agreement, may make such Transfer to any
Person which acquires all or substantially all of Dynavax’s assets or business
(or assets or business related to the Programs) or which is the surviving or
resulting Person in a merger or consolidation with Dynavax; provided further,
that in the event of any such Transfer, Dynavax or Holdings, as applicable,
shall provide written notice to the other Parties of any such Transfer not later
than thirty (30) days after such Transfer setting forth the identity and address
of the Transferee and summarizing the terms of the Transfer. In the event that
the surviving or resulting “parent” entity (the “Surviving Entity”) in a merger
or acquisition involving Dynavax is an entity other than Dynavax, then Holdings
or any subsequent holder of a Warrant shall either exercise such Warrant or
surrender such Warrant in exchange for a new Warrant exercisable for shares of
the common stock of the Surviving Entity (the “Replacement Warrant”); provided,
that:
     (i) If the terms of such merger or acquisition shall provide for
consideration that consists of a combination of cash and stock of the Surviving
Entity, then any Replacement Warrant issued to the holders of the Warrants shall
be solely for stock of the Surviving Entity, at an exchange ratio reflecting the
total consideration paid by the Surviving Entity at the time of such change in
control as if the total consideration (including cash) for each share of Dynavax
Common Stock was instead paid only in stock of the Surviving Entity at the time
of such change of control (as illustrated on Exhibit C hereto), and the holders
of the Replacement Warrants shall have the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

16



--------------------------------------------------------------------------------



 



registration rights for stock issuable upon exercise of the Replacement Warrants
as provided under the Registration Rights Agreement; and
     (ii) If prior to the end of the Term, such a merger or acquisition shall
occur and the consideration for such merger or acquisition shall be paid
entirely in cash, then any holder of any outstanding Warrant shall then have the
option to elect within fifteen (15) Business Days of receiving notice of the
public announcement of the merger or acquisition by written notice of election
to Dynavax, either (1) to retain such Warrant and the right to exercise such
Warrant for shares of Dynavax Common Stock in accordance with the terms of such
Warrant and this Agreement, which exercise shall occur no later than immediately
prior to the closing of such merger or acquisition; or (2) to surrender such
outstanding Warrant to Dynavax in consideration of a cash payment for each share
of Dynavax Common Stock subject to purchase under such Warrant in an amount
equal to [ * ] (the “Warrant Surrender Price”). The Warrant Surrender Price
shall be paid upon the surrender of the Warrants promptly following the closing
of the all cash merger or acquisition. Any failure by the Holder to deliver a
written notice of election to Dynavax pursuant to this Section 7.08(ii) shall be
deemed an election of clause (1) of this Section 7.08(ii).
Following a merger or acquisition involving the payment of non-cash
consideration in which Dynavax is not the Surviving Entity, any reference to
“Dynavax Common Stock” shall be deemed instead to refer to the common stock of
the Surviving Entity. For purposes of this Section 7.08 “common stock of the
Surviving Entity” shall include stock of such corporation of any class which is
not preferred as to dividends or assets over any other class of stock of such
corporation, and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the occurrence of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 7.08 shall similarly apply to successive
mergers, acquisitions, consolidations or disposition of assets.
{SIGNATURES FOLLOW ON NEXT PAGE}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their respective officers or other representatives thereunto duly
authorized, as of the date first above written.

                  DYNAVAX TECHNOLOGIES CORPORATION    
 
           
 
  By:        /s/ Dino Dina    
 
           
 
      Name: Dino Dina, M.D.    
 
      Title: President & Chief Executive Officer    
 
                SYMPHONY DYNAMO HOLDINGS LLC    
 
           
 
  By:   Symphony Capital Partners, L.P.,    
 
      its Manager    
 
           
 
  By:   Symphony Capital GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Symphony GP, LLC,    
 
      its general partner    
 
           
 
  By:        /s/ Mark Kessel    
 
           
 
      Name: Mark Kessel    
 
      Title: Managing Member    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Warrant Purchase Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
          “$” means United States dollars.
          “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq.
          “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B
of the Amended and Restated Research and Development Agreement.
          “Additional Funds” has the meaning set forth in Section 2(b) of the
Funding Agreement.
          “Additional Funding Date” has the meaning set forth in Section 3 of
the Funding Agreement.
          “Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.
          “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Dynamo Equity Securities under the Purchase Option Agreement.
          “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Affected Member” has the meaning set forth in Section 27 of the
Investors LLC Agreement.
          “Affiliate” means, with respect to any Person (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any officer, director, general partner, member or trustee of such
Person, or (iii) any Person who is an officer, director, general partner, member
or trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



          “Amended and Restated Research and Development Agreement” means the
Amended and Restated Research and Development Agreement dated as of the Closing
Date, among Dynavax, Holdings and Symphony Dynamo.
          “Asset Value” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Auditors” means an independent certified public accounting firm of
recognized national standing.
          [ * ]
          “Bankruptcy Code” means the United States Bankruptcy Code.
     “Berna” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.
          “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in The City of New York or the City of San
Francisco are authorized or required by law to remain closed.
          “Cancer Products” mean [ * ].
          “Cancer Program” means the identification, development, manufacture
and/or use of any Cancer Products in accordance with the Development Plan.
          “Capital Contributions” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cash Available for Distribution” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Chair” has the meaning set forth in Paragraph 4 of Annex B to the
Amended and Restated Research and Development Agreement.
          “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from Dynavax for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of Dynavax, and (iii) acquisitions
of capital stock by or from any employee benefit plan or related trust:
     (a) the merger, reorganization or consolidation of Dynavax into or with
another corporation or legal entity in which Dynavax’s stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

2



--------------------------------------------------------------------------------



 



or consolidation, own less than fifty percent (50%) of the voting securities of
the surviving entity; or
          (b) the sale of all or substantially all of Dynavax’s assets or
business.
          “Class A Member” means a holder of a Class A Membership Interest.
          “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
          “Class B Member” means a holder of a Class B Membership Interest.
          “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
          “Class C Member” means a holder of a Class C Membership Interest.
          “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
          “Closing Certificate for Section 5.1(e)” means the written
certificate, pertaining to the representations made by Dynavax under
Section 5.1(e) of the Novated and Restated Technology License Agreement,
provided by Dynavax to Symphony Dynamo Holdings LLC and Symphony Dynamo on the
Closing Date.
          “Closing Certificate for Section 5.1(f)” means the written
certificate, pertaining to the representations made by Dynavax under
Section 5.1(f) of the Novated and Restated Technology License Agreement,
provided by Dynavax to Symphony Dynamo Holdings LLC and Symphony Dynamo on the
Closing Date.
          “Client Schedules” has the meaning set forth in Section 5(b)(i) of the
RRD Services Agreement.
          “Clinical Budget Component” has the meaning set forth in Section 4.1
of the Amended and Restated Research and Development Agreement.
          “Closing Date” means April 18, 2006.
          “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with Regulatory Authority relating to the manufacturing,
production and testing of drug products.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Committed Capital” means $50,000,000.00.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

3



--------------------------------------------------------------------------------



 



          “Common Stock” means the common stock, par value $0.01 per share, of
Symphony Dynamo.
          “Company Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
          “Company Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Confidential Information” has the meaning set forth in Section 2 of
the Confidentiality Agreement.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of the Closing Date, among Symphony Dynamo, Holdings, Dynavax, each Symphony
Fund, SCP, SSP, Investors, Symphony Capital, RRD and Ann M. Arvin, M.D.
          “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Dynamo Charter.
          “Control” means, with respect to any material, information or
intellectual property right, that a Party owns or has a license to such item or
right, and has the ability to grant the other Party access, a license or a
sublicense (as applicable) in or to such item or right as provided in the
Operative Documents without violating the terms of any agreement or other
arrangement with any third party.
          “Debt” of any Person means, without duplication:
(a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than any portion of any trade payable obligation that shall
not have remained unpaid for 91 days or more from the later of (A) the original
due date of such portion and (B) the customary payment date in the industry and
relevant market for such portion),
(c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (whether or not the rights and remedies of the seller or lender under
such agreement in an event of default are limited to repossession or sale of
such property),
(e) all Capitalized Leases to which such Person is a party,
(f) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

4



--------------------------------------------------------------------------------



 



(h) the net amount of all financial obligations of such Person in respect of
Hedge Agreements,
(i) the net amount of all other financial obligations of such Person under any
contract or other agreement to which such Person is a party,
(j) all Debt of other Persons of the type described in clauses (a) through
(i) above guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed, directly or indirectly, by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and
(k) all Debt of the type described in clauses (a) through (i) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.
          “Development Budget” means the budget (comprised of the Management
Budget Component and the Clinical Budget Component) for the implementation of
the Development Plan (the initial form of which was agreed upon by Dynavax and
Symphony Dynamo as of the Closing Date and attached to the Amended and Restated
Research and Development Agreement as Annex D thereto), as may be further
developed and revised from time to time in accordance with the Development
Committee Charter and the Amended and Restated Research and Development
Agreement.
          “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
          “Development Committee Charter” has the meaning set forth in Article 3
of the Amended and Restated Research and Development Agreement.
          “Development Committee Member” has the meaning set forth in
Paragraph 1 of Annex B to the Amended and Restated Research and Development
Agreement.
          “Development Plan” means the development plan covering all the
Programs (the initial form of which was agreed upon by Dynavax and Symphony
Dynamo as of the Closing Date and attached to the Amended and Restated Research
and Development Agreement as Annex C thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

5



--------------------------------------------------------------------------------



 



          “Development Services” has the meaning set forth in Section 1(b) of
the RRD Services Agreement.
          “Director(s)” has the meaning set forth in the Preliminary Statement
of the Indemnification Agreement.
          “Disclosing Party” has the meaning set forth in Section 3 of the
Confidentiality Agreement.
          “Discontinuation Closing Date” has the meaning set forth in
Section 11.3 of the Amended and Restated Research and Development Agreement.
          “Discontinuation Date” means any date designated by Symphony Dynamo
which shall occur on or after the 90th day following the receipt by Dynavax of
notice from Symphony Dynamo of Symphony Dynamo’s intent to discontinue a Program
in accordance with the terms of the Amended and Restated Research and
Development Agreement.
          “Discontinuation Option” has the meaning set forth in Section 11.3 of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Price” has the meaning set forth in Section 11.3 of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Price Dispute Notice” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
          “Discontinued Program” has the meaning set forth in Section 2.11 of
the Novated and Restated Technology License Agreement.
          “Discontinuation Program Funding” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
          “Disinterested Directors” has the meaning set forth in Article X of
the Symphony Dynamo Charter.
          “Distribution” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Dynavax” means Dynavax Technologies Corporation, a Delaware
corporation.
          “Dynavax Common Stock” means the common stock, par value $0.001 per
share, of Dynavax.
          “Dynavax Common Stock Valuation” has the meaning set forth in Section
2(e) of the Purchase Option Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

6



--------------------------------------------------------------------------------



 



          “Dynavax Obligations” has the meaning set forth in Section 6.1 of the
Amended and Restated Research and Development Agreement.
          “Dynavax Personnel” has the meaning set forth in Section 8.4 of the
Amended and Restated Research and Development Agreement.
          “Dynavax Subcontractor” has the meaning set forth in Section 6.2 of
the Amended and Restated Research and Development Agreement.
          “Early Purchase Option Exercise” has the meaning set forth in
Section 1(c)(iv) of the Purchase Option Agreement.
          “Effective Registration Date” has the meaning set forth in Section
1(b) of the Registration Rights Agreement
          “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
          “Enhancements” means findings, improvements, discoveries, inventions,
additions, modifications, enhancements, derivative works, clinical development
data, or changes to the Licensed Intellectual Property and/or Regulatory Files,
in each case whether or not patentable.
          “Equity Securities” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended.
          “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

7



--------------------------------------------------------------------------------



 



          “Excluded ISS” means [ * ].
          “Existing NDA” has the meaning set forth in Section 2 of the
Confidentiality Agreement.
          “External Directors” has the meaning set forth in the preamble of the
Confidentiality Agreement.
          “FDA” means the United States Food and Drug Administration or its
successor agency in the United States.
          “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended
and Restated Research and Development Agreement.
          “Final Discontinuation Price” has the meaning set forth in
Section 11.3(c) of the Amended and Restated Research and Development Agreement.
          “Financial Audits” has the meaning set forth in Section 6.6 of the
Amended and Restated Research and Development Agreement.
          “Financing” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Fiscal Year” has the meaning set forth in each Operative Document in
which it appears.
          “Form S-3” means the Registration Statement on Form S-3 as defined
under the Securities Act.
          “FTE” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.
          “Funding Agreement” means the Funding Agreement, dated as of the
Closing Date, among Dynavax, SCP and Investors.
          “Funding Notice” has the meaning set forth in Section 2(b) of the
Funding Agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

8



--------------------------------------------------------------------------------



 



or administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hedge Agreement” means any interest rate swap, cap or collar
agreement, interest rate future or option contract, currency swap agreement,
currency future or option contract or other similar hedging agreement.
          “Hepatitis B Products” mean [ * ].
          “Hepatitis B Program” means the identification, development,
manufacture and/or use of any Hepatitis B Products in Accordance with the
Development Plan.
          “Hepatitis C Products” mean [ * ].
          “Hepatitis C Program” means the identification, development,
manufacture and/or use of any Hepatitis C Products in Accordance with the
Development Plan.
          “Holdings” means Symphony Dynamo Holdings LLC, a Delaware limited
liability company.
          “Holdings Claims” has the meaning set forth in Section 5.01 of the
Warrant Purchase Agreement.
          “Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Holdings, dated as of the Closing Date.
          “HSR Act Filings” means the premerger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
          “IND” means an Investigational New Drug Application, as described in
21 U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
          “Indemnification Agreement” means the Indemnification Agreement among
Symphony Dynamo and the Directors named therein, dated as of the Closing Date.
          “Indemnified Party” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnified Proceeding” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnifying Party” has the meaning set forth in each Operative
Document in which it appears.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

9



--------------------------------------------------------------------------------



 



          “Independent Accountant” has the meaning set forth in Section 11.3(c)
of the Amended and Restated Research and Development Agreement.
          “Initial Development Budget” means the initial development budget
prepared by representatives of Symphony Dynamo and Dynavax prior to the Closing
Date, and attached to the Amended and Restated Research and Development
Agreement as Annex D thereto.
          “Initial Development Plan” means the initial development plan prepared
by representatives of Symphony Dynamo and Dynavax prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
C thereto.
          “Initial Funds” has the meaning set forth in Section 2(a) of the
Funding Agreement.
          “Initial Holdings LLC Agreement” means the Agreement of Limited
Liability Company of Holdings, dated January 10, 2006.
          “Initial Investors LLC Agreement” means the Agreement of Limited
Liability Company of Investors, dated January 10, 2006.
          “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Interest Certificate” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investment Overview” means the investment overview describing the
transactions entered into pursuant to the Operative Documents.
          “Investment Policy” has the meaning set forth in Section 1(a)(vi) of
the RRD Services Agreement.
          “Investors” means Symphony Dynamo Investors LLC.
          “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date
          “IRS” means the U.S. Internal Revenue Service.
          “ISS” means any synthetic oligonucleotide sequence or chimeric
oligonucleotide sequence that modulates an immune response, including, but not
limited to, such sequences referred to by Dynavax as immunostimulatory
sequences, chimeric immunomodulatory compounds and branched immunomodulatory
compounds.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

10



--------------------------------------------------------------------------------



 



          “Knowledge” means the actual (and not imputed) knowledge of the
executive officers of Dynavax, without the duty of inquiry or investigation.
          “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
          “License” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Licensed Intellectual Property” means the Licensed Patent Rights,
Symphony Dynamo Enhancements, Licensor Enhancements and the Licensed Know-How.
          “Licensed Know-How” means [ * ].
          (a) “Licensed Patent Rights” means:[ * ].
          “Licensor” means Dynavax.
          “Licensor Enhancements” means [ * ].
          “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
          “LLC Agreements” means the Initial Holdings LLC Agreement, the
Holdings LLC Agreement, the Initial Investors LLC Agreement and the Investors
LLC Agreement.
          “Loss” has the meaning set forth in each Operative Document in which
it appears.
          “Management Budget Component” has the meaning set forth in Section 4.1
of the Amended and Restated Research and Development Agreement.
          “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.
          “Manager” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, RRD.
          “Management Services” has the meaning set forth in Section 1(a) of the
RRD Services Agreement.
          “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

11



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect on (i) the business, assets, property or condition
(financial or otherwise) of such Person or, (ii) its ability to comply with and
satisfy its respective agreements and obligations under the Operative Documents
or, (iii) the enforceability of the obligations of such Person of any of the
Operative Documents to which it is a party.
          “Material Subsidiary” means, at any time, a Subsidiary of Dynavax
having assets in an amount equal to at least 5% of the amount of total
consolidated assets of Dynavax and its Subsidiaries (determined as of the last
day of the most recent reported fiscal quarter of Dynavax) or revenues or net
income in an amount equal to at least 5% of the amount of total consolidated
revenues or net income of Dynavax and its Subsidiaries for the 12-month period
ending on the last day of the most recent reported fiscal quarter of Dynavax.
          “Medical Discontinuation Event” means [ * ].
          “Membership Interest” means (i) for each LLC Agreement in which it
appears, the meaning set forth in such LLC Agreement, and (ii) for each other
Operative Document in which it appears, the meaning set forth in the Holdings
LLC Agreement.
          “NASDAQ” means the National Association of Securities Dealers
Automated Quotation System.
          “NDA” means a New Drug Application, as defined in the regulations
promulgated by the United States Food and Drug Administration, or any foreign
equivalent thereof.
          “Non-Dynavax Capital Transaction” means any (i) sale or other
disposition of all or part of the Symphony Dynamo Shares or all or substantially
all of the operating assets of Symphony Dynamo, to a Person other than Dynavax
or an Affiliate of Dynavax or (ii) distribution in kind of the Symphony Dynamo
Shares following the expiration of the Purchase Option.
          “Non-Symphony Dynamo ISS” means [ * ].
          “Novated and Restated Technology License Agreement” means the Novated
and Restated Technology License Agreement, dated as of the Closing Date, among
Dynavax, Symphony Dynamo and Holdings.
          “Operative Documents” means, collectively, the Indemnification
Agreement, the Holdings LLC Agreement, the Purchase Option Agreement, the
Warrant Purchase Agreement, the Registration Rights Agreement, the Subscription
Agreement, the Technology License Agreement, the Novated and Restated Technology
License Agreement, the RRD Services Agreement, the Research and Development
Agreement, the Amended and Restated Research and Development Agreement, the
Confidentiality Agreement, the Funding Agreement and each other certificate and
agreement executed in connection with any of the foregoing documents.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

12



--------------------------------------------------------------------------------



 



          “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
          “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii)
of the Purchase Option Agreement.
          “Party(ies)” means, for each Operative Document or other agreement in
which it appears, the parties to such Operative Document or other agreement, as
set forth therein. With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.
          “Payment Terms” has the meaning set forth in Section 8.2 of the
Amended and Restated Research and Development Agreement.
          “Percentage” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “Permitted Investments” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Permitted Lien” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Person” means any individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, association,
nominee or other entity.
          “Personnel” of a Party means such Party, its employees,
subcontractors, consultants, representatives and agents.
          “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or,
if such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
          “Products” means Cancer Products, Hepatitis B Products and Hepatitis C
Products.
          “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Program Option” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.
          “Program Option Closing Date” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

13



--------------------------------------------------------------------------------



 



          “Program Option Exercise Date” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
          “Program Option Exercise Notice” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
          “Program Option Period” has the meaning set forth in Section 11.1(a)
of the Amended and Restated Research and Development Agreement.
          “Programs” means Cancer Program, Hepatitis B Program and Hepatitis C
Program.
          “Protocol” means a written protocol that meets the substantive
requirements of Section 6 of the ICH Guideline for Good Clinical Practice as
adopted by the FDA, effective May 9, 1997 and is included within the Development
Plan or later modified or added to the Development Plan pursuant to the Amended
and Restated Research and Development Agreement.
          “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
          “Purchase Option” has the meaning set forth in Section 1(a) of the
Purchase Option Agreement.
          “Purchase Option Agreement” means this Purchase Option Agreement dated
as of the Closing Date, among Dynavax, Holdings and Symphony Dynamo.
          “Purchase Option Closing” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
          “Purchase Option Closing Date” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Option Exercise Date” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Exercise Notice” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Interim Date” has the meaning set forth in
Section 2(b)(i) of the Purchase Option Agreement.
          “Purchase Option Period” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

14



--------------------------------------------------------------------------------



 



          “Purchase Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “Put Option” has the meaning set forth in Section 2A of the Purchase
Option Agreement.
          “Put Option Exercise Notice” has the meaning set forth in Section 2A
of the Purchase Option Agreement.
          “QA Audits” has the meaning set forth in Section 6.5 of the Amended
and Restated Research and Development Agreement.
          “Quarterly Price” has the meaning set forth in Section 2(b)(i) of the
Purchase Option Agreement.
          “Regents” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.
          “Regents Agreement” has the meaning set forth in Section 3.1 of the
Novated and Restated Technology License Agreement.
          “Registration Rights Agreement” means the Registration Rights
Agreement dated as of the Closing Date, between Dynavax and Holdings.
          “Registration Statement” has the meaning set forth in Section 1(b) of
the Registration Rights Agreement.
          “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
          “Regulatory Allocation” has the meaning set forth in Section 3.06 of
the Holdings LLC Agreement.
          “Regulatory Files” means any IND, NDA or any other filings filed with
any Regulatory Authority with respect to the Programs.
          “Related Oncology Products Agreement” has the meaning set forth in
Section 11.4 of the Amended and Restated Research and Development Agreement.
          “Replacement Warrant(s)” has the meaning set forth in Section 7.08 of
the Warrant Purchase Agreement.
          “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

15



--------------------------------------------------------------------------------



 



          “Research and Development Agreement” means the Research and
Development Agreement dated as of the Closing Date, between Dynavax and
Holdings.
     “Rhein” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.
     “Rhein Sale Agreement” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.
          “RRD” means RRD International, LLC, a Delaware limited liability
company.
          “RRD Indemnified Party” has the meaning set forth in Section 10(a) of
the RRD Services Agreement.
          “RRD Loss” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.
          “RRD Parties” has the meaning set forth in Section 9(e) of the RRD
Services Agreement.
          “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the
RRD Services Agreement.
          “RRD Services Agreement” means the RRD Services Agreement between
Symphony Dynamo and RRD, dated as the Closing Date, 2006.
          “Schedule K-1” has the meaning set forth in Section 9.02(a) of the
Holdings LLC Agreement.
          “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex
B of the Amended and Restated Research and Development Agreement.
          “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
          “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
          “SD Program Option” has the meaning set forth in Section 11.2(b) of
the Amended and Restated Research and Development Agreement.
          “SD Program Option Exercise Notice” has the meaning set forth in
Section 11.2(b) of the Amended and Restated Research and Development Agreement.
          “SEC” means the United States Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Selected ISS” means [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

16



--------------------------------------------------------------------------------



 



          “Shareholder” means any Person who owns any Symphony Dynamo Shares.
          “Solvent” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “SSP” means Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Subcontracting Agreement” has the meaning set forth in Section 6.2 of
the Amended and Restated Research and Development Agreement.
          “Subscription Agreement” means the Subscription Agreement between
Symphony Dynamo and Holdings, dated as the Closing Date.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Surviving Entity” means the surviving or resulting “parent” legal
entity which is surviving entity to Dynavax after giving effect to a Change of
Control.
          “Symphony Capital” means Symphony Capital LLC, a Delaware limited
liability company.
          “Symphony Dynamo” means Symphony Dynamo, Inc., a Delaware corporation.
          “Symphony Dynamo Auditors” has the meaning set forth in Section 5(b)
of the RRD Services Agreement.
          “Symphony Dynamo Board” means the board of directors of Symphony
Dynamo.
          “Symphony Dynamo By-laws” means the By-laws of Symphony Dynamo, as
adopted by resolution of the Symphony Dynamo Board on the Closing Date.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

17



--------------------------------------------------------------------------------



 



          “Symphony Dynamo Charter” means the Amended and Restated Certificate
of Incorporation of Symphony Dynamo, dated as of the Closing Date.
          “Symphony Dynamo Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
          “Symphony Dynamo Enhancements” means [ * ].
          “Symphony Dynamo Equity Securities” means the Common Stock and any
other stock or shares issued by Symphony Dynamo.
          “Symphony Dynamo Loss” has the meaning set forth in Section 10(b) of
the RRD Services Agreement.
          “Symphony Dynamo Shares” has the meaning set forth in Section 2.02 of
the Holdings LLC Agreement.
          “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Tangible Materials” means [ * ].
          “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings
LLC Agreement.
          “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between Dynavax and Holdings.
          “Term” has the meaning set forth in Section 4(b)(iii) of the Purchase
Option Agreement, unless otherwise stated in any Operative Document.
          “Territory” means the world.
          “Third Party IP” has the meaning set forth in Section 2.11 of the
Novated and Restated Technology License Agreement.
          “Third Party Licensor” means a third party from which Dynavax has
received a license or sublicense to Licensed Intellectual Property.
          “Transfer” has for each Operative Document in which it appears the
meaning set forth in such Operative Document.
          “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

18



--------------------------------------------------------------------------------



 



          “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Warrant(s)” means the “Warrant” as defined in Section 2.01 of the
Warrant Purchase Agreement, and/or any successor certificates exercisable for
Warrant Shares issued by Dynavax.
          “Warrant Closing” has the meaning set forth in Section 2.03 of the
Warrant Purchase Agreement.
          “Warrant Date” has the meaning set forth in Section 2.02 of the
Warrant Purchase Agreement.
          “Warrant Purchase Agreement” means the Warrant Purchase Agreement,
dated as of the Closing Date, between Dynavax and Holdings.
          “Warrant Shares” has the meaning set forth in Section 2.01 of the
Warrant Purchase Agreement.
          “Warrant Surrender Price” has the meaning set forth in Section 7.08 of
the Warrant Purchase Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Warrant Purchase Agreement

19



--------------------------------------------------------------------------------



 



EXHIBIT A
April 18, 2006
Symphony Dynamo Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20850
Dear Ladies and Gentlemen:
We have acted as counsel for Dynavax Technologies Corporation, a Delaware
corporation (the “Company”), in connection with the financing of certain of the
Company’s research and development programs (the “Financing”). In connection
with the Financing, the Company is entering into the agreements listed on
Schedule I hereto (collectively, the “Transaction Agreements”). We are rendering
this opinion pursuant to Section 3.02(d) of the Warrant Purchase Agreement.
In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Transaction Agreements by the various parties and originals, or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.
As to certain factual matters, we have relied upon certificates of officers of
the Company and have not sought to independently verify such matters. Where we
render an opinion “to our knowledge” or concerning an item “known to us” or our
opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters and (iii) such other investigation, if any, that we
specifically set forth herein.
In rendering this opinion, we have assumed: the authenticity of all documents
submitted to us as originals; the conformity to originals of all documents
submitted to us as copies; the accuracy, completeness and authenticity of
certificates of public officials; the due authorization, execution and delivery
of all documents (except the due authorization, execution and delivery by the
Company of the Transaction Agreements), where authorization, execution and
delivery are prerequisites to the effectiveness of such documents; and the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company on the Transaction Agreements). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Transaction Agreements are
obligations binding upon the parties thereto other than the Company; that the
parties to the Transaction Agreements other than the Company have filed any
required California franchise or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Symphony Dynamo Holdings LLC
Page 2
income tax returns and have paid any required California franchise or income
taxes; and that there are no extrinsic agreements or understandings among the
parties to the Transaction Agreements or to the Material Agreements (as defined
below) that would modify or interpret the terms of any such agreements or the
respective rights or obligations of the parties thereunder.
Our opinion is expressed only with respect to the federal laws of the United
States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware. We note that the parties to the
Transaction Agreements have designated the laws of the State of New York as the
laws governing the Transaction Agreements. Our opinion in paragraph 6 below as
to the validity, binding effect and enforceability of the Transaction Agreements
is premised upon the result that would obtain if a California court were to
apply the internal laws of the State of California (notwithstanding the
designation of the laws of the State of New York) to the interpretation and
enforcement of the Transaction Agreements. We express no opinion as to whether
the laws of any particular jurisdiction apply, and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the subject matter hereof, and we have not obtained any opinion of counsel under
the laws of the State of New York.
We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefit, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, regulations
T, U or X of the Board of Governors of the Federal Reserve System or local law.
Furthermore, we express no opinion with respect to compliance with antifraud
laws, rules or regulations relating to securities or the offer and sale thereof;
compliance with fiduciary duties by the Company’s Board of Directors or
stockholders; compliance with safe harbors for disinterested Board of Director
or stockholder approvals; compliance with state securities or blue sky laws
except as specifically set forth below; or compliance with laws that place
limitations on corporate distributions.
With regard to our opinion in paragraph 1 below, we have relied solely upon a
certificate of the Secretary of State of the State of Delaware as of a recent
date.
With regard to our opinion in paragraph 3 below, with respect to the due and
valid authorization of each of the Transaction Documents, we have relied solely
upon (i) a certificate of an officer of the Company, (ii) a review of the
certificate of incorporation and bylaws of the Company, (iii) a review of the
resolutions certified by an officer of the Company, (iv) and a review of the
Delaware General Corporation Law.
With regard to our opinion paragraph 4 below concerning material defaults under
and any material breaches of any agreement identified on Schedule II hereto, we
have relied solely upon (i) a certificate of an officer of the Company, (ii) a
list supplied to us by the Company of material agreements to which the Company
is a party, or by which it is bound, a copy of which is attached
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Symphony Dynamo Holdings LLC
Page 3
hereto as Schedule II (the “Material Agreements”) and (iii) an examination of
the Material Agreements in the form provided to us by the Company. We have made
no further investigation. Further, with regard to our opinion in paragraph 4
below concerning Material Agreements, we express no opinion as to (i) financial
covenants or similar provisions therein requiring financial calculations or
determinations to ascertain compliance, (ii) provisions therein relating to the
occurrence of a “material adverse event” or words of similar import or (iii) any
statement or writing that may constitute parol evidence bearing on
interpretation or construction.
With regard to our opinion in paragraph 7 below, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuances of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company may cause the Warrant Shares or the
Dynavax Common Stock to exceed the number of shares of Common Stock that then
remain authorized but unissued.
With regard to our opinion in paragraph 8 concerning exemption from
registration, our opinion is expressed only with respect to the offer and sale
of the Warrant or the Warrant Shares without regard to any offers or sales of
securities occurring prior to or subsequent to the date hereof.
With regard to our opinion in paragraph 9 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act of 1940, as amended, and a certificate of an officer of the Company as to
compliance with each of the requirements necessary to comply with Rule 3a-8. We
have conducted no further investigation.
On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

1.   The Company has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Delaware.   2.   The
Company has the corporate power to execute, deliver and perform its obligations
under the Transaction Agreements.   3.   Each of the Transaction Agreements has
been duly and validly authorized, executed and delivered by the Company. The
offer and sale of the Warrant (as defined in the Warrant Purchase Agreement) has
been duly authorized by the Company.   4.   The execution and delivery of the
Transaction Agreements by the Company and the issuance of the Warrant pursuant
thereto and the Warrant Shares assuming the exercise of the Warrant on the date
hereof, will not, (a) violate any provision of the Company’s certificate of
incorporation or by-laws, (b) violate any governmental statute, rule or
regulation which in our experience is typically applicable to transactions of
the nature contemplated by the Transaction Agreements, (c) violate any order,
writ, judgment,

    [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



Symphony Dynamo Holdings LLC
Page 4

    injunction, decree, determination or award which has been entered against
the Company and of which we are aware or (d) constitute a material default under
or a material breach of any Material Agreement, in the case of clauses (c) and
(d) to the extent such default or breach would materially and adversely affect
the Company.   5.   All consents, approvals, authorizations or orders of, and
filings, registrations and qualifications with any U.S. Federal or California
regulatory authority or governmental body required for the due execution or
delivery by the Company of any Transaction Agreement and the sale and issuance
of the Warrant have been made or obtained, except (a) for the filing of a Form D
pursuant to Securities and Exchange Commission Regulation D and (b) for the
filing of the notice to be filed under California Corporations Code
Section 25102.1(d).   6.   Each of the Transaction Agreements constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its respective terms, except as rights to indemnity and
contribution under Sections 6 and 7 of the Registration Rights Agreement,
Section 10 of the Purchase Option Agreement, Article V of the Warrant Purchase
Agreement, Section 15 of the Research and Development Agreement, Section 15 of
the Amended and Restated Research and Development Agreement, Section 6 of the
Technology License Agreement and Section 6 of the Novated and Restated
Technology License Agreement may be limited by applicable laws and except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, suretyship, dissolution, moratorium, receivership or other similar
laws affecting creditors’ rights and the law of fraudulent transfer, and subject
to state law, federal law, or general equity principles and to limitations on
availability of equitable relief, including specific performance, regardless of
whether enforcement is considered in a proceeding in equity or at law.   7.  
The Warrant Shares (as defined in the Warrant Purchase Agreement) and, the
Dynavax Common Stock (as defined in the Purchase Option Agreement), when sold
and issued in accordance with the terms of the Warrant or the Purchase Option
Agreement, as applicable, will be validly issued, fully paid and non-assessable,
and the issuance of the Warrant Shares is not be subject to preemptive rights
pursuant to the General Corporation Law of the State of Delaware, the
certificate of incorporation or by-laws of the Company or similar rights to
subscribe pursuant to any Material Agreement.   8.   The offer and sale of the
Warrant and Warrant Shares (assuming exercise of the Warrant on the date hereof)
are exempt from the registration requirements of the Securities Act of 1933, as
amended, subject to the timely filing of a Form D pursuant to Securities and
Exchange Commission Regulation D.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Symphony Dynamo Holdings LLC
Page 5

9.   The Company is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

[ * ]
This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.

          Very truly yours,    
 
        Cooley Godward LLP    
 
       
By:
       /s/ Robert L. Jones    
 
       
 
    Robert L. Jones    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Schedule I
List of Transaction Agreements

1.   Warrant Purchase Agreement, dated as of April 18, 2006 between the Company
and Symphony Dynamo Holdings LLC (the “Warrant Purchase Agreement”).   2.  
Warrant to purchase 2,000,000 shares of common stock of the Company, dated as of
April 18, 2006 (the “Warrant”).   3.   Purchase Option Agreement, dated as of
April 18, 2006, among the Company, Symphony Dynamo Holdings LLC and Symphony
Dynamo, Inc. (the “Purchase Option Agreement”).   4.   Research and Development
Agreement, dated as of April 18, 2006, between the Company and Symphony Dynamo
Holdings LLC (the “Research and Development Agreement”).   5.   Amended &
Restated Research and Development Agreement, dated as of April 18, 2006 among
the Company, Symphony Dynamo, Inc. and Symphony Dynamo Holdings LLC (the
“Amended & Restated Research and Development Agreement”).   6.   Technology
License Agreement, dated as of April 18, 2006 between the Company and Symphony
Dynamo Holdings LLC (the “Technology License Agreement”).   7.   Novated and
Restated Technology License Agreement, dated as of April 18, 2006, among the
Company, Symphony Dynamo, Inc. and Symphony Dynamo Holdings LLC (the “Novated
and Restated Technology License Agreement”).   8.   Confidentiality Agreement,
dated as of April 18, 2006, among the Company, Symphony Dynamo, Inc., Symphony
Dynamo Holdings LLC, Symphony Capital Partners, L.P., Symphony Strategic
Partners, LLC, Symphony Dynamo Investors LLC, Symphony Capital LLC, RRD
International, LLC, and Ann M. Arvin, M.D. (the “Confidentiality Agreement”).  
9.   Funding Agreement, dated as of April 18, 2006, among the Company, Symphony
Capital Partners, L.P., Symphony Dynamo Holdings LLC and Symphony Dynamo
Investors, LLC (the “Funding Agreement”).   10.   Registration Rights Agreement,
dated as of April 18, 2006, between the Company and Symphony Dynamo Holdings LLC
(the “Registration Rights Agreement”).

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Schedule II
List of Material Agreements
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF APRIL 18,
2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
DYNAVAX TECHNOLOGIES CORPORATION
WARRANT TO PURCHASE COMMON STOCK
April 18, 2006
Void After April 18, 2011
          This Certifies That, for value received, Symphony Dynamo Holdings LLC,
a Delaware limited liability company, with its principal office at 7361 Calhoun
Place, Suite 325, Rockville, MD 20850, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (as defined below)
from Dynavax Technologies Corporation, a Delaware corporation, with its
principal office at 2929 Seventh Street, Suite 100, Berkeley, CA 94710-2753 (the
“Company”), Two Million (2,000,000) shares of Common Stock, par value $0.001 per
share, of the Company (the “Common Stock”).
     This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated as of April 18, 2006, between the Company and Holder (the
“Warrant Purchase Agreement”).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

1



--------------------------------------------------------------------------------



 



     1. Definitions. Capitalized terms used but not defined herein are used as
defined in the Warrant Purchase Agreement. As used herein, the following terms
shall have the following respective meanings:
          (a) “Common Stock” shall mean shares of Dynavax Technologies
Corporation Common Stock, par value $0.001.
          (b) “Exercise Period” shall mean the period commencing one hundred
eighty (180) days following the date hereof and ending on April 18, 2011.
          (c) “Exercise Price” shall mean $7.32 per share, subject to adjustment
pursuant to Section 4 below.
          (d) “Exercise Shares” shall mean the outstanding and unexercised
shares of Common Stock issuable upon exercise of this Warrant from time to time,
subject to adjustment pursuant to the terms herein, including but not limited to
adjustment pursuant to Section 4 below.
          (e) “Purchase Option” shall have the meaning set forth in the Warrant
Purchase Agreement.
     2. Exercise of Warrant.
          2.1 Generally. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth above (or at such other
address as it may designate pursuant to Section 12 hereof):
          (a) an executed Notice of Exercise in the form attached hereto;
          (b) payment of the Exercise Price of the shares thereby subscribed for
by means of any of the following: (i) wire transfer; (ii) cashier’s check drawn
on a U.S. bank made out to the Company; or (iii) a cashless exercise pursuant to
Section 2.2; and
          (c) this Warrant.
          Upon the exercise of the rights represented by this Warrant, a
certificate or certificates for the Exercise Shares so purchased, registered in
the name of the Holder or persons affiliated with the Holder, if the Holder so
designates, shall be issued and delivered to the Holder as soon as practicable,
but in no event later than thirty (30) days, after the date of exercise pursuant
to this Section 2.1. The Company shall, upon request of the Holder, if available
and if allowed under applicable securities laws, use commercially reasonable
efforts to deliver Exercise Shares electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, or if requested by Holder, certificates evidencing the Exercise
Shares. If this Warrant shall have been exercised in part, the Company shall, at
the time of delivery of the Exercise Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unexercised Exercise Shares
remaining under this Warrant, which new Warrant shall in all other respects be
identical to this Warrant.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 2



--------------------------------------------------------------------------------



 



          The person in whose name any Exercise Shares are to be issued upon
exercise of this Warrant shall be deemed to have become the holder of record of
such shares on the date on which the Notice of Exercise, this Warrant and
payment of the Exercise Price and all taxes required to be paid by the Holder,
if any, were made, irrespective of the date of delivery of any certificate or
certificates evidencing the Exercise Shares, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of the Exercise
Shares at the close of business on the next business day on which the stock
transfer books are open.
          2.2 Cashless Exercise. The Holder may exercise the Warrant pursuant to
Section 2.1(b)(iii) and receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by delivery and notice
of cashless exercise in accordance with Section 2.1, in which event the Company
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:

             
 
  X =   Y (A-B)    
 
           
 
      A    

Where X =   the number of shares of Common Stock to be issued to the Holder

Y =   the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised (at the date of such calculation)

A =   the fair market value of one share of Common Stock (at the date of such
calculation)

B =   Exercise Price (as adjusted to the date of such calculation)

          For purposes of the above calculation, the fair market value of one
share of Common Stock shall equal the average closing price of the Common Stock,
as reported by the NASDAQ National Market, or other national exchange that is
then the primary exchange on which the Common Stock is listed (the “the
Principal Market”), for the thirty (30) trading days immediately preceding the
second trading day prior to the date on which the Holder delivers to the Company
the Warrant and an executed Notice of Exercise in the form attached hereto. If
the Common Stock is not quoted on the NASDAQ National Market, or listed on
another national exchange, the fair market value of one share of Common Stock
shall be determined by the Company’s Board of Directors in good faith.
          2.3 Legend.
          (a) All certificates evidencing the shares to be issued to the Holder
may bear the following legends:
          “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF
ANY STATE, AND THE SAME HAVE BEEN ISSUED IN
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 3



--------------------------------------------------------------------------------



 



RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM.”
          “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED
AS OF April 18, 2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF THE ISSUER. NO REGISTRATION OF TRANSFER OF THESE SHARES WILL BE MADE
ON THE BOOKS OF THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN
COMPLIED WITH.”
               (b) If the certificates representing shares include either or
both of the legends set forth in Section 2.3(a) hereof, the Company shall, upon
a request from a Holder, or subsequent transferee of a Holder, as soon as
practicable but in no event more than thirty (30) days after receiving such
request, remove or cause to be removed (i) if the shares cease to be restricted
securities, the securities law portion of the legend and/or (ii) in the event of
a sale of the shares subject to issuance following the transfer of the shares in
compliance with the transfer restrictions, the transfer restriction portion of
the legend, from certificates representing the shares delivered by a Holder (or
a subsequent transferee).
          2.4 Charges, Taxes and Expenses. Issuance of the Exercise Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of any electronic or paper
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
     3. Covenants of the Company.
          3.1 No Impairment. Except and to the extent as waived or consented to
by the Holder, the Company shall at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.
          3.2 Notices of Record Date. If at any time:
          (a) the Company shall take a record of the holders of Common Stock for
the purpose of entitling them to receive a dividend or other distribution, or
any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right (other than with
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 4



--------------------------------------------------------------------------------



 



respect to any equity or equity equivalent security issued pursuant to a rights
plan adopted by the Company’s Board of Directors);
(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or
(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;
then, in any one or more of such cases, the Company shall give to Holder at
least ten (10) days’ prior written notice of the record date for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, recapitalization, consolidation, merger, sale,
transfer, disposition, dissolution, liquidation or winding up of the Company.
Any notice provided hereunder shall specify the date on which the holders of
Common Stock shall be entitled to any such dividend, distribution or right, and
the amount and character thereof, and the then current estimated date for the
closing of the transaction contemplated by any proposed reorganization,
reclassification, recapitalization, consolidation, merger, sale, transfer,
disposition, dissolution, liquidation or winding up of the Company.
     4. Adjustment of Exercise Price.
          4.1 Changes in Common Stock In the event of changes in the outstanding
Common Stock by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations or the like, the number and class of shares
available under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, on exercise for the
same aggregate Exercise Price, the total number, class and kind of shares as the
Holder would have owned had the Warrant been exercised prior to the event and
had the Holder continued to hold such shares until after the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant pursuant to
this Section 4.1.
          4.2 Related Oncology Products Agreement; No Exercise of Purchase
Option. In accordance with Section 2.01 of the Warrant Purchase Agreement, in
the event that either: (a) [ * ]; or (b) the Purchase Option expires unexercised
or is terminated in accordance with Section 2.04(i) of the Warrant Purchase
Agreement, then the Exercise Price for Exercise Shares pursuant to this Warrant
shall be automatically reduced to a price of $5.86, subject to adjustment
pursuant to Section 4.1.
     5. Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant, including as a consequence of any adjustment pursuant
hereto. If the exercise would result in the issuance of a fractional share, the
Company shall, in lieu of issuance of any fractional share, pay the Holder
otherwise entitled to such fraction a sum in cash equal to the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 5



--------------------------------------------------------------------------------



 



product resulting from multiplying the fair market value of an Exercise Share
(determined as provided in Section 2.2 hereof) by such fraction.
     6. Corporate Transactions. In the event that the Company enters into a
merger or acquisition in which the surviving or “resulting” parent entity
(“Surviving Entity”) is other than the Company, then the Holder shall surrender
the Warrant for a new warrant exercisable in return for shares or common stock
of the Surviving Entity (as defined in the Warrant Purchase Agreement) (the
“Replacement Warrant”); provided that:
          6.1 Mixed Consideration. In accordance with Section 7.08 of the
Warrant Purchase Agreement, if the consideration for a merger or acquisition
consists of a combination of cash and stock of the Surviving Entity, then the
Replacement Warrant issued to Holder shall be solely for common stock of the
Surviving Entity at an exchange ratio reflecting the total consideration paid by
the Surviving Entity at the time of such change in control as if the total
consideration (including cash) for each share of the Common Stock was instead
paid only in common stock of the Surviving Entity at the time of such change of
control (as illustrated on Exhibit C to the Warrant Purchase Agreement), and the
holders of the Replacement Warrants shall have the registration rights for stock
issuable upon exercise of the Replacement Warrants as provided under the
Registration Rights Agreement; or
          6.2 Cash Consideration. In accordance with Section 7.08 of the Warrant
Purchase Agreement, if prior to the end of the Term (as defined in the Warrant
Purchase Agreement), a merger or acquisition shall occur and the consideration
for such merger or acquisition shall be paid entirely in cash, then the Holder
of this Warrant shall then have the option to irrevocably elect within fifteen
(15) Business Days of the public announcement of the merger or acquisition by
written notice of election to the Company, either (a) to retain the Warrant and
the right to exercise the Warrant then outstanding for Exercise Shares in
accordance with the terms of this Warrant, which exercise shall occur no later
than immediately prior to the closing of such merger or acquisition; or (b) to
surrender the Warrant to the Company in consideration of a cash payment for each
share of the Common Stock subject to purchase under this Warrant in an amount
equal to [ * ] (the “Warrant Surrender Price”). The Warrant Surrender Price
shall be paid upon the surrender of the Warrants promptly following the closing
of the all cash merger or acquisition. Any failure by the Holder to deliver a
written notice of election to the Company pursuant to this Section 6.2 shall be
deemed an election of Section 6.2(a) hereunder.
Following a merger or acquisition involving consideration of cash and stock in
which the Surviving Entity is other than the Company, reference to Common Stock
shall instead be deemed a reference to the common stock of the Surviving Entity.
For purposes of Section 6.1, “common stock of the Surviving Entity” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the occurrence of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 6



--------------------------------------------------------------------------------



 



this Section 6 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.
     7. Notice of Adjustment. Whenever the number of Exercise Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder at the address of such Holder appearing on the
books of the Company, which notice shall state the number of Exercise Shares
(and other securities or property) purchasable upon the exercise of this Warrant
and the Exercise Price of such Exercise Shares (and other securities or
property) after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made.
     8. Orderly Sale. This Warrant and the Exercise Shares are subject to the
provisions of Section 6.05 of the Warrant Purchase Agreement.
     9. No Stockholder Rights. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise hereof. Upon the exercise of this Warrant in accordance with Section 2,
the Exercise Shares so purchased shall be and be deemed to be issued to such
Holder as the record owner of such shares as of the close of business on the
date of such exercise.
     10. Transfer of Warrant. Subject to applicable laws, the restriction on
transfer set forth on the first page of this Warrant and the provisions of
Article VI of the Warrant Purchase Agreement, this Warrant and all rights
hereunder are transferable by the Holder, in person or by duly authorized
attorney, upon delivery of this Warrant, the Assignment Form attached hereto and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer, to any transferee designated by Holder. Upon such surrender and, if
required, such payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of Exercise Shares without
having a new Warrant issued. The Company may require, as a condition of allowing
a transfer (i) that the Holder or transferee of this Warrant, as the case may
be, furnish to the Company a written opinion of counsel (which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
(ii) that the holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, (iii) that
the transferee be an “accredited investor” as defined in Rule 501(a) promulgated
under the Securities Act and (iv) the transferee agree in writing to be bound by
the terms of this Warrant and the Warrant Purchase Agreement as if an original
signatory thereto.
     11. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 7



--------------------------------------------------------------------------------



 



thereof), issue a new Warrant of like denomination and tenor as the Warrant so
lost, stolen, mutilated or destroyed.
     12. Notices, etc. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given hereto shall be in
writing and shall be deemed given only if delivered to the applicable party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 12), by next business day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth in the Warrant Purchase Agreement, or at such other address as the Company
or Holder may designate by ten (10) days advance written notice to the other
party hereto.
     13. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     14. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York.
     15. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
     16. Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.
     17. Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.
     18. Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 8



--------------------------------------------------------------------------------



 



          In Witness Whereof, the Company has caused this Warrant to be executed
by its duly authorized officer as of April 18, 2006.

                  DYNAVAX TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 9



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

TO:   DYNAVAX TECHNOLOGIES CORPORATION

ATTN:   Chief Financial Officer

          (1) The undersigned hereby elects to purchase                     
shares of Common Stock of Dynavax Technologies Corporation (the “Company”)
pursuant to the terms of the attached Warrant dated [DATE OF ISSUE], as follows:
                               shares pursuant to the terms of the cashless
exercise provisions set forth in Section 2.2, and shall tender payment of all
applicable transfer taxes, if any.
          (2) Please issue said shares of Common Stock in the name of the
undersigned or in such other name as is specified below:
 
(Name)
 

 
(Address)
(iii)    (3) The undersigned represents that:
          (A) It is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
          (B) It has relied completely on the advice of, or has consulted with
or has had the opportunity to consult with, its own personal tax, investment,
legal or other advisors and has not relied on the Company or any of its
affiliates for advice.
          (C) It has been advised and understands that the offer and sale of the
attached Warrant and the shares of Common Stock issued upon exercise of the
Warrant (the “Warrant Shares”) have not been registered under the Securities
Act. It is able to bear the economic risk of such investment for an indefinite
period and to afford a complete loss thereof.
          (D) It is acquiring the Warrant Shares solely for its own account for
investment purposes as a principal and not with a view to the resale of all or
any part thereof. It agrees that the Warrant Shares may not be resold
(1) without registration thereof under the Securities Act (unless an exemption
from such registration is available), or (2) in violation of any law. It
acknowledges that the Company is not required to register the Warrant Shares
under the Securities Act. It is not and will not be an underwriter within the
meaning of Section 2(11) of the Securities Act with respect to the Warrant
Shares.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 10



--------------------------------------------------------------------------------



 



          (E) No person or entity acting on behalf of, or under the authority
of, the undersigned is or will be entitled to any broker’s, finder’s, or similar
fees or commission payable by the Company or any of its affiliates.

             
 
(Date)
     
 
(Signature)    
 
           
 
           
 
      (Print name)    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 11



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
          For Value Received, the foregoing Warrant and all rights evidenced
thereby are hereby assigned to

         
Name:
             
 
  (Please Print)
 
       
Address:
             
 
  (Please Print)
 
       
Dated:
                      , 2___    
 
       
Holder’s
       
Signature:
       
 
 
 
   
Holder’s
       
Address:
       
 
 
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the
face of the Warrant, without alteration or enlargement or any change whatever.
Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper
evidence of authority to assign the foregoing Warrant.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit B to the
Warrant Purchase Agreement

B - 12



--------------------------------------------------------------------------------



 



EXHIBIT C
WARRANT CONVERSION EXAMPLE
          In the event that Dynavax is the target of a merger or acquisition in
which the share purchase price paid by the acquiror is paid in a mixture of cash
and stock, each outstanding Warrant is to be exchanged for a Replacement Warrant
of the Surviving Entity such that the holders of such Warrant shall receive an
additional Replacement Warrant in lieu of the cash portion of the share purchase
price, as set out in the following example:

  •   A holder hereunder holds a Warrant exercisable for 100,000 shares of
Dynavax Common Stock at an exercise price of $8.00, and the share purchase price
paid by the acquiror is $10.00 per share of Dynavax Common Stock, with $3.00 to
be paid in cash and $7.00 to be paid in shares of the common stock of the
Surviving Entity (“New Stock”), based on a price of $70.00 per share of New
Stock.     •   The Warrant of such holder, exercisable for 100,000 shares of
Dynavax Common Stock, shall be converted as follows:

  (1)   The New Stock portion of the purchase price ($7.00 / share, or a ratio
of New Stock to Dynavax Common Stock of 10 to 1) shall yield a Replacement
Warrant exercisable for 10,000 shares of New Stock; and     (2)   The cash
portion of the purchase price ($3.00 / share, or $300,000 total) shall, at the
New Stock price of $70 /share, yield a Replacement Warrant exercisable for 4,286
shares of New Stock ($300,000 / $70).

  •   Therefore, in such a scenario, a holder of a Warrant exercisable for
100,000 shares of Dynavax Common Stock would receive Replacement Warrants
exercisable for an aggregate total of 14,286 shares of New Stock at an exercise
price of $56.00 per share.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

